EXHIBIT 10.16A

INDEMNIFICATION AGREEMENT

THIS AGREEMENT is made and entered into this      day of January, 1997 between
CardioDynamics International Corporation, a California corporation
(“Corporation”), and                              (“Officer”).

RECITALS:

A. Officer, an officer (but not currently a member of the Board of Directors) of
Corporation, performs a valuable service in such capacity for Corporation; and

B. The shareholders of Corporation have adopted Bylaws (the “Bylaws”) and
Articles of Incorporation provisions (the “Articles”) providing, for the
indemnification of the officers, directors, agents and employees of Corporation
to the maximum extent authorized by Section 317 of the California General
Corporation Law, as amended (the “Law”); and

C. The Bylaws, the Articles and the Law, by their non-exclusive nature,
authorize and permit contracts between Corporation and its officers with respect
to indemnification of officers, providing such officers with protections in
excess of those otherwise permitted by the Law; and

D. In accordance with the authorization as provided by the Law, Corporation may
from time to time purchase and maintain a policy or policies of Directors and
Officers Liability Insurance (“D & O Insurance”), covering certain liabilities
which may be incurred by its directors and officers in the performance of
services as directors and officers of Corporation; and

E. As a result of developments affecting the terms, scope and availability of D
& O Insurance there exists general uncertainty as to the extent and overall
desirability of protection afforded officers by such D & O Insurance, if any,
and by statutory and bylaw indemnification provisions; and

F. In order to induce Officer to continue to serve as an officer of Corporation,
Corporation has determined and agreed to enter into this contract with Officer;

NOW, THEREFORE, in consideration of Officer’s continued service as an officer
after the date hereof, the parties hereto agree as follows:

1. Indemnity of Officer. Corporation hereby agrees to hold harmless and
indemnify Officer to the fullest extent authorized or permitted by the
provisions of the Law, as it may be amended from time to time.



--------------------------------------------------------------------------------

2. Additional Indemnity. Subject only to the exclusions set forth in Section 3
hereof, Corporation hereby further agrees to hold harmless and indemnify
Officer:

(a) against any and all legal expenses (including attorneys’ fees), witness
fees, judgments, fines and amounts paid in settlement actually and reasonably
incurred by Officer in connection with any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative (including an action by or in the right of Corporation) to which
Officer is, was or at any time becomes a party, or is threatened to be made a
party, by reason of the fact that Officer is, was or at any time becomes a
director, officer, employee or agent of Corporation, or is or was serving or at
any time serves at the request of Corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise; and

(b) otherwise to the fullest extent as may be provided to Officer by Corporation
under the non-exclusivity provisions of the Bylaws, the Articles and the Law.

3. Limitations on Additional Indemnity. No indemnity pursuant to Section 2
hereof shall be paid by Corporation:

(a) except to the extent the aggregate of losses to be indemnified thereunder
exceeds the sum of such losses for which Officer is indemnified pursuant to
Section 1 hereof or pursuant to any D & O Insurance purchased and maintained by
Corporation;

(b) in respect of remuneration paid to Officer if it shall be determined by a
final judgment or other final adjudication that such remuneration was in
violation of law;

(c) on account of any action, suit or proceeding in which judgment is rendered
against Officer for an accounting of profits made from the purchase or sale by
Officer of securities of Corporation pursuant to the provisions of Section 16(b)
of the Securities Exchange Act of 1934 and amendments thereto or similar
provisions of any federal, state or local statutory law;

(d) on account of Officer’s conduct which is finally adjudged to have been
knowingly fraudulent or deliberately dishonest;

(e) on account of Officer’s conduct which is the subject of an action, suit or
proceeding described in Section 7(c)(ii) hereof;

(f) on account of or arising in response to any action, suit or proceeding
(other than an action, suit or proceeding referred to in Section 8(b) hereof)
initiated by Officer or any of Officer’s affiliates against Corporation or any
officer, director or shareholder of Corporation unless such action, suit or
proceeding was authorized in the specific case by action of the Board of
Directors of Corporation;

 

-2-



--------------------------------------------------------------------------------

(g) on account of any action, suit or proceeding to the extent that Officer is a
plaintiff, a counter-complainant or a cross-complainant therein (other than an
action, suit or proceeding permitted by Section 3(f) hereof); or

(h) if a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification is not lawful (and, in this respect, both
Corporation and Officer have been advised that the Securities and Exchange
Commission believes that indemnification for liabilities arising under the
federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication).

In addition to those limitations set forth above in this Section 3, no indemnity
pursuant to Section 2 hereof shall be paid by Corporation for any of the
following breaches of duty to Corporation and its shareholders:

(i) acts or omissions that involve intentional misconduct or a knowing and
culpable violation of law;

(ii) acts or omissions that Officer believes to be contrary to the best
interests of Corporation or its shareholders or that involve the absence of good
faith on the part of Officer;

(iii) any transaction from which Officer derived an improper personal benefit;

(iv) acts or omissions that show a reckless disregard for Officer’s duty to
Corporation or its shareholders in circumstances in which Officer was aware, or
should have been aware, in the ordinary course of performing his duties, of a
risk of serious injury to Corporation or its shareholders;

(v) acts or omissions that constitute an unexcused pattern of inattention that
amounts to an abdication of Officer’s duty to Corporation or its shareholders;

(vi) acts or omissions prohibited by Section 310 of the California Corporations
Code, “Transactions Between Corporations and Directors or Corporations Having
Interrelated Directors”;

(vii) acts or omissions prohibited by Section 316 of the California Corporations
Code, “Directors’ Liability for Distributions, Loans and Guarantees”.

4. Contribution. If the indemnification provided in Sections 1 and 2 is
unavailable and may not be paid to Officer for any reason other than those set
forth in paragraphs (b) through (g) of Section 3, then in respect of any
threatened, pending or completed action, suit or proceeding in which Corporation
is or is alleged to be jointly liable with Officer (or would be if joined in
such action, suit or proceeding), Corporation shall contribute to the amount of
expenses (including attorneys’ fees), judgments, fines and amounts paid in

 

-3-



--------------------------------------------------------------------------------

settlement actually and reasonably incurred and paid or payable by Officer in
such proportion as is appropriate to reflect (i) the relative benefits received
by Corporation on the one hand and Officer on the other hand from the
transaction from which such action, suit or proceeding arose, and (ii) the
relative fault of Corporation on the one hand and of Officer on the other hand
in connection with the events which resulted in such expenses, judgments, fines
or settlement amounts, as well as any other relevant equitable considerations.
The relative fault of Corporation on the one hand and of Officer on the other
hand shall be determined by reference to, among other things, the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent the circumstances resulting in such expenses, judgments, fines or
settlement amounts. Corporation agrees that it would not be just and equitable
if contribution pursuant to this Section 4 were determined by pro rata
allocation or any other method of allocation which does not take account of the
foregoing equitable considerations.

5. Continuation of Obligations. All agreements and obligations of Corporation
contained herein shall continue during the period Officer is a director,
officer, employee or agent of Corporation (or is or was serving at the request
of Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise)
and-shall continue thereafter so long as Officer shall be subject to any
possible claim or threatened, pending or completed action, suit or proceeding,
whether civil, criminal or investigative, by reason of the fact that Officer was
serving Corporation or such other entity in any capacity referred to herein.

6. Notification and Defense of Claim. Not later than thirty (30) days after
receipt by Officer of notice of the commencement of any action, suit or
proceeding, Officer will, if a claim in respect thereof is to be made against
Corporation under this Agreement, notify Corporation of the commencement
thereof; but the omission so to notify Corporation will not relieve it from any
liability which it may have to Officer otherwise than under this Agreement. With
respect to any such action, suit or proceeding as to which Officer notifies
Corporation of the commencement thereof:

(a) Corporation will be entitled to participate therein at its own expense;

(b) except as otherwise provided below, to the extent that it may wish,
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Officer. After notice from Corporation to Officer of its election to assume the
defense thereof, Corporation will not be liable to Officer under this Agreement
for any legal or other expenses subsequently incurred by Officer in connection
with the defense thereof other than reasonable costs of investigation or as
otherwise provided below. Officer shall have the right to employ his own counsel
in such action, suit or proceeding but the fees and expenses of such counsel
incurred after notice from Corporation of its assumption of the defense thereof
shall be at the expense of Officer unless (i) the employment of counsel by
Officer has been authorized by Corporation, (ii) Officer shall have reasonably
concluded that there may be a conflict of interest between Corporation and
Officer in

 

-4-



--------------------------------------------------------------------------------

the conduct of the defense of such action or (iii) Corporation shall not in fact
have employed counsel to assume the defense of such action, in each of which
cases the fees and expenses of Officer’s separate counsel shall be at the
expense of Corporation. Corporation shall not be entitled to assume the defense
of any action, suit or proceeding brought by or on behalf of Corporation or as
to which Officer shall have made the conclusion provided for in (ii) above; and

(c) Corporation shall not be liable to indemnify Officer under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent. Corporation shall be permitted to settle any action except that
it shall not settle any action or claim in any manner which would impose any
penalty, out-of-pocket liability, or limitation on Officer without Officer’s
written consent. Neither Corporation nor Officer will unreasonably withhold its
or his consent to any proposed settlement.

7. Advancement and Repayment of Expenses.

(a) In the event that Officer employs his own counsel pursuant to
Section 6(b)(i) through (iii) above, Corporation shall advance to Officer, prior
to any final disposition of any threatened or pending action, suit or
proceeding, whether civil, criminal, administrative or investigative, any and
all reasonable expenses (including legal fees and expenses) incurred in
investigating or defending any such action, suit or proceeding within ten
(10) days after receiving copies of invoices presented to Officer for such
expenses.

(b) Officer agrees that Officer will reimburse Corporation for all reasonable
expenses paid by Corporation in defending any civil or criminal action, suit or
proceeding against Officer in the event and only to the extent it shall be
ultimately determined by a final judicial decision (from which there is no right
of appeal) that Officer is not entitled, under the provisions of the Law, the
Bylaws, the Articles, this Agreement or otherwise, to be indemnified by
Corporation for such expenses.

(c) Notwithstanding the foregoing, Corporation shall not be required to advance
such expenses to Officer if Officer (i) commences any action, suit or proceeding
as a plaintiff unless such advance is specifically approved by a majority of the
Board of Directors or (ii) is a party to an action, suit or proceeding brought
by Corporation and approved by a majority of the Board which alleges willful
misappropriation of corporate assets by Officer, disclosure of confidential
information in violation of Officer’s fiduciary or contractual obligations to
Corporation, or any other willful and deliberate breach in bad faith of
Officer’s duty to Corporation or its shareholders.

8. Enforcement.

(a) Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on Corporation hereby in order to
induce Officer to continue as an officer of Corporation, and acknowledges that
Officer is relying upon this Agreement in continuing in such capacity.

 

-5-



--------------------------------------------------------------------------------

(b) In the event Officer is required to bring any action to enforce rights or to
collect moneys due under this Agreement and is successful in such action,
Corporation shall reimburse Officer for all of Officer’s reasonable fees and
expenses in bringing and pursuing such action.

9. Subrogation. In the event of payment under this agreement, Corporation shall
be subrogated to the extent of such payment to all of the rights of recovery of
Officer, who shall execute all documents required and shall do all acts that may
be necessary to secure such rights and to enable Corporation effectively to
bring suit to enforce such rights.

10. Non-Exclusivity of Rights. The rights conferred on Officer by this Agreement
shall not be exclusive of any other right which Officer may have or hereafter
acquire under any statute, provision of the Articles or the Bylaws, agreement,
vote of shareholders or directors, or otherwise, both as to action in his
official capacity and as to action in another capacity while holding office.

11. Survival of Rights. The rights conferred on Officer by this Agreement shall
continue after Officer has ceased to be a director, officer, employee or other
agent of Corporation or such other entity.

12. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any or all of the
provisions hereof shall be held to be invalid or unenforceable to any extent for
any reason, such invalidity or unenforceability shall not affect the validity or
enforceability of the other provisions hereof or the obligation of Corporation
to indemnify Officer to the full extent provided by the Articles, the Bylaws
and/or the Law, and the affected provision shall be construed and enforced so as
to effectuate the parties’ intent to the maximum extent possible.

13. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the internal laws of the State of California.

14. Binding Effect. This Agreement shall be binding upon Officer and upon
Corporation, its successors and assigns, and shall inure to the benefit of
Officer, his heirs, executors, administrators, personal representatives and
assigns and to the benefit of Corporation, its successors and assigns.

15. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless set forth in a writing
signed by both parties hereto.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

OFFICER:

    CARDIODYNAMICS INTERNATIONAL CORPORATION

 

    By:  

 

                    (Signature)

 

   

 

Print Name

    Print Name and Title

[SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT]

 

-7-



--------------------------------------------------------------------------------

EXHIBIT 10.16B

INDEMNIFICATION AGREEMENT

THIS AGREEMENT is made and entered into this      day of between CardioDynamics
International Corporation, a California corporation (“Corporation”), and
                             (“Director”).

RECITALS:

A. Director, a member of the Board of Directors of Corporation, performs a
valuable service in such capacity for Corporation; and

B. The shareholders of Corporation have adopted Bylaws (the “Bylaws”) and
Articles of Incorporation provisions (the “Articles”) providing for the
indemnification of the officers, directors, agents and employees of Corporation
to the maximum extent authorized by Section 317 of the California General
Corporation Law, as amended (the “Law”); and

C. The Bylaws, the Articles and the Law, by their non-exclusive nature,
authorize and permit contracts between Corporation and the members of its Board
of Directors with respect to indemnification of such directors, providing such
directors with protections in excess of those otherwise permitted by the Law;
and

D. In accordance with the authorization as provided by the Law, Corporation may
from time to time purchase and maintain a policy or policies of Directors and
Officers Liability Insurance (“D & O Insurance”), covering certain liabilities
which may be incurred by its directors and officers in the performance of
services as directors and officers of Corporation; and

E. As a result of developments affecting the terms, scope and availability of D
& O Insurance there exists general uncertainty as to the extent and overall
desirability of protection afforded members of the Board of Directors by such D
& O Insurance, if any, and by statutory and bylaw indemnification provisions;
and

F. In order to induce Director to continue to serve as a member of the Board of
Directors of Corporation, Corporation has determined and agreed to enter into
this contract with Director;

NOW, THEREFORE, in consideration of Director’s continued service as a director
after the date hereof, the parties hereto agree as follows:

1. Indemnity of Director. Corporation hereby agrees to hold harmless and
indemnify Director to the fullest extent authorized or permitted by the
provisions of the Law, as may be amended from time to time.



--------------------------------------------------------------------------------

2. Additional Indemnity. Subject only to the exclusions set forth in Section 3
hereof, Corporation hereby further agrees to hold harmless and indemnify
Director:

(a) against any and all expenses (including attorneys’ fees), witness fees,
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Director in connection with any threatened, pending or completed action, suit
or proceeding, whether civil, criminal, administrative or investigative
(including an action by or in the right of Corporation) to which Director is,
was or at any time becomes a party, or is threatened to be made a party, by
reason of the fact that Director is, was or at any time becomes a director,
officer, employee or agent of Corporation, or is or was serving or at any time
serves at the request of Corporation as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise; and

(b) otherwise to the fullest extent as may be provided to Director by
Corporation under the non-exclusivity provisions of the Bylaws, the Articles and
the Law.

3. Limitations on Additional Indemnity. No indemnity pursuant to Section 2
hereof shall be paid by Corporation:

(a) except to the extent the aggregate of losses to be indemnified thereunder
exceeds the sum of such losses for which the Director is indemnified pursuant to
Section 1 hereof or pursuant to any D & O Insurance purchased and maintained by
Corporation;

(b) in respect of remuneration paid to Director if it shall be determined by a
final judgment or other final adjudication that such remuneration was in
violation of law;

(c) on account of any action, suit or proceeding in which judgment is rendered
against Director for an accounting of profits made from the purchase or sale by
Director of securities of Corporation pursuant to the provisions of
Section 16(b) of the Securities Exchange Act of 1934 and amendments thereto or
similar provisions of any federal, state or local statutory law;

(d) on account of Director’s conduct which is finally adjudged to have been
knowingly fraudulent or deliberately dishonest;

(e) on account of Director’s conduct which is the subject of an action, suit or
proceeding described in Section 7(c)(ii) hereof;

(f) on account of or arising in response to any action, suit or proceeding
(other than an action, suit or proceeding referred to in Section 8(b) hereof)
initiated by Director or any of Director’s affiliates against Corporation or any
officer, director or shareholder of Corporation unless such action, suit or
proceeding was authorized in the specific case by action of the Board of
Directors of Corporation;

 

-2-



--------------------------------------------------------------------------------

(g) on account of any action, suit or proceeding to the extent that Director is
a plaintiff, a counter-complainant or a cross-complainant therein (other than an
action, suit or proceeding permitted by Section 3(f) hereof); or

(h) if a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification is not lawful (and, in this respect, both
Corporation and Director have been advised that the Securities and Exchange
Commission believes that indemnification for liabilities arising under the
federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication).

In addition to those Limitations set forth above in this Section 3, no indemnity
pursuant to Section 2 hereof shall be paid by Corporation for any of the
following breaches of duty to Corporation and its shareholders:

(i) acts or omissions that involve intentional misconduct or a knowing and
culpable violation of law;

(ii) acts or omissions that Director believes to be contrary to the best
interests of Corporation or its shareholders or that involve the absence of good
faith on the part of Director;

(iii) any transaction from which Director derived an improper personal benefit;

(iv) acts or omissions that show a reckless disregard for Director’s duty to
Corporation or its shareholders in circumstances in which Director was aware, or
should have been aware, in the ordinary course of performing his duties, of a
risk of serious injury to Corporation or its shareholders;

(v) acts or omissions that constitute an unexcused pattern of inattention that
amounts to an abdication of Director’s duty to Corporation or its shareholders;

(vi) acts or omissions prohibited by Section 310 of the California Corporations
Code, “Transactions Between Corporations and Directors or Corporations Having
Interrelated Directors”;

(vii) acts or omissions prohibited by Section 316 of the California Corporations
Code, “Directors’ Liability for Distributions, Loans and Guarantees”.

4. Contribution. If the indemnification provided in Sections 1 and 2 is
unavailable and may not be paid to Director for any reason other than those set
forth in paragraphs (b) through (g) of Section 3, then in respect of any
threatened, pending or completed action, suit or proceeding in which Corporation
is or is alleged to be jointly liable with Director (or would be if joined in
such action, suit or proceeding), Corporation shall contribute to the amount of
expenses (including attorneys’ fees), judgments, fines and amounts

 

-3-



--------------------------------------------------------------------------------

paid in settlement actually and reasonably incurred and paid or payable by
Director in such proportion as is appropriate to reflect (i) the relative
benefits received by Corporation on the one hand and Director on the other hand
from the transaction from which such action, suit or proceeding arose, and
(ii) the relative fault of Corporation on the one hand and of Director on the
other hand in connection with the events which resulted in such expenses,
judgments, fines or settlement amounts, as well as any other relevant equitable
considerations. The relative fault of Corporation on the one hand and of
Director on the other shall be determined by reference to, among other things,
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent the circumstances resulting in such expenses, judgments,
fines or settlement amounts. Corporation agrees that it would not be just and
equitable if contribution pursuant to this Section 4 were determined by pro rata
allocation or any other method of allocation which does not take account of the
foregoing equitable considerations.

5. Continuation of Obligations. All agreements and obligations of Corporation
contained herein shall continue during the period Director is a director,
officer, employee or agent of Corporation (or is or was serving at the request
of Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise)
and shall continue thereafter so long as Director shall be subject to any
possible claim or threatened, pending or completed action, suit or proceeding,
whether civil, criminal or investigative, by reason of the fact that Director
was serving Corporation or such other entity in any capacity referred to herein.

6. Notification and Defense of Claim. Not later than thirty (30) days after
receipt by Director of notice of the commencement of any action, suit or
proceeding, Director will, if a claim in respect thereof is to be made against
Corporation under this Agreement, notify Corporation of the commencement
thereof; but the omission so to notify Corporation will not relieve it from any
liability which it may have to Director otherwise than under this Agreement.
With respect to any such action, suit or proceeding as to which Director
notifies Corporation of the commencement thereof:

(a) Corporation will be entitled to participate therein at its own expense;

(b) except as otherwise provided below, to the extent that it may wish,
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Director. After notice from Corporation to Director of its election to assume
the defense thereof, Corporation will not be liable to Director under this
Agreement for any legal or other expenses subsequently incurred by Director in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Director shall have the right to employ his own
counsel in such action, suit or proceeding but the fees and expenses of such
counsel incurred after notice from Corporation of its assumption of the defense
thereof shall be at the expense of Director unless (i) the employment of counsel
by Director has been authorized by

 

-4-



--------------------------------------------------------------------------------

Corporation, (ii) Director shall have reasonably concluded that there may be a
conflict of interest between Corporation and Director in the conduct of the
defense of such action or (iii) Corporation shall not in fact have employed
counsel to assume the defense of such action, in each of which cases the fees
and expenses of Director’s separate counsel shall be at the expense of
Corporation. Corporation shall not be entitled to assume the defense of any
action, suit or proceeding brought by or on behalf of Corporation or as to which
Director shall have made the conclusion provided for in (ii) above; and

(c) Corporation shall not be liable to indemnify Director under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent. Corporation shall be permitted to settle any action except that
it shall not settle any action or claim in any manner which would impose any
penalty, out-of-pocket liability, or limitation on Director without Director’s
written consent. Neither Corporation nor Director will unreasonably withhold its
or his consent to any proposed settlement.

7. Advancement and Repayment of Expenses.

(a) In the event that Director employs his own counsel pursuant to
Section 6(b)(i) through (iii) above, Corporation shall advance to Director,
prior to any final disposition of any threatened or pending action, suit or
proceeding, whether civil, criminal, administrative or investigative, any and
all reasonable expenses (including legal fees and expenses) incurred in
investigating or defending any such action, suit or proceeding within ten
(10) days after receiving copies of invoices presented to Director for such
expenses.

(b) Director agrees that Director will reimburse Corporation for all reasonable
expenses paid by Corporation in defending any civil or criminal action, suit or
proceeding against Director in the event and only to the extent it shall be
ultimately determined by a final judicial decision (from which there is no right
of appeal) that Director is not entitled, under the provisions of the Law, the
Bylaws, the Articles, this Agreement or otherwise, to be indemnified by
Corporation for such expenses.

(c) Notwithstanding the foregoing, Corporation shall not be required to advance
such expenses to Director if Director (i) commences any action, suit or
proceeding as a plaintiff unless such advance is specifically approved by a
majority of the Board of Directors or (ii) is a party to an action, suit or
proceeding brought by Corporation and approved by a majority of the Board which
alleges willful misappropriation of corporate assets by Director, disclosure of
confidential information in violation of Director’s fiduciary or contractual
obligations to Corporation, or any other willful and deliberate breach in bad
faith of Director’s duty to Corporation or its shareholders.

 

-5-



--------------------------------------------------------------------------------

8. Enforcement.

(a) Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on Corporation hereby in order to
induce Director to continue as a director of Corporation, and acknowledges that
Director is relying upon this Agreement in continuing in such capacity.

(b) In the event Director is required to bring any action to enforce rights or
to collect moneys due under this Agreement and is successful in such action, the
Corporation shall reimburse Director for all Director’s reasonable fees and
expenses in bringing and pursuing such action.

9. Subrogation. In the event of payment under this agreement, Corporation shall
be subrogated to the extent of such payment to all of the rights of recovery of
Director, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable Corporation effectively to
bring suit to enforce such rights.

10. Non-Exclusivity of Rights. The rights conferred on Director by this
Agreement shall not be exclusive of any other right which Director may have or
hereafter acquire under any statute, provision of the Articles or the Bylaws,
agreement, vote of shareholders or directors, or otherwise, both as to action in
his official capacity and as to action in another capacity while holding office.

11. Survival of Rights. The rights conferred on Director by this Agreement shall
continue after Director has ceased to be a director, officer, employee or other
agent of Corporation or such other entity.

12. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any or all of the
provisions hereof shall be held to be invalid or unenforceable to any extent for
any reason, such invalidity or unenforceability shall not affect the validity or
enforceability of the other provisions hereof or the obligation of the
Corporation to indemnify the Director to the full extent provided by the
Articles, the Bylaws and/or the Law, and the affected provision shall be
construed and enforced so as to effectuate the parties’ intent to the maximum
extent possible.

13. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the internal laws of the State of California.

14. Binding Effect. This Agreement shall be binding upon Director and upon
Corporation, its successors and assigns, and shall inure to the benefit of
Director, his heirs, executors, administrators, personal representatives and
assigns and to the benefit of Corporation, its successors and assigns.

 

-6-



--------------------------------------------------------------------------------

15. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless set forth in a writing
signed by both parties hereto.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

DIRECTOR:     CARDIODYNAMICS INTERNATIONAL CORPORATION

 

    By:  

 

      (Signature)

 

     

 

Print Name       Print Name and Title

 

-7-